                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 In Re: RFC and RESCAP Liquidating                      Case No. 0:13-cv-3451 (SRN/HB)
 Trust Action

 This document relates to:                         OMNIBUS MEMORANDUM OPINION
                                                     AND ORDER RE: MOTIONS IN
 ResCap Liquidating Trust v. Primary                         LIMINE
 Residential Mortgage, Inc., Case No. 16-
 cv-4070 (SRN/HB)


SUSAN RICHARD NELSON, United States District Judge

        Plaintiff ResCap Liquidating Trust (“ResCap”) and Defendant Primary Residential

Mortgage, Inc. (“PRMI”) are scheduled for trial on Monday, February 10, 2020. Plaintiff has

filed three motions in limine in advance of trial [Doc. Nos. 5364, 5366, 5367], to which

Defendant has responded [Doc. Nos. 5373, 5375, 5378]. This Order resolves these motions,

for the most part. It also defers ruling on some issues until trial. Each motion is addressed in

turn. The Court assumes familiarity with the facts and procedural background of this

litigation.

        In addition, the Court considers certain evidentiary issues raised in Plaintiff’s January

21, 2020 letter [Doc. No. 5380], which the parties addressed at the January 23, 2020 pretrial

hearing, as well as administrative matters regarding trial.
   I.        RESCAP’S MOTION IN LIMINE NO. 1: Cumulative Testimony

        A.      ResCap’s Argument

        ResCap moves to exclude portions of the opinions of defense experts Phillip

Burnaman, Steven Schwarcz, and Kori Keith regarding the purported industry interpretation

of representations and warranties that RFC made to the trusts (“Trust Reps”). (Pl.’s MIL No.

1 [Doc. No. 5364] at 1.) It argues that pursuant to Federal Rule of Evidence 403, their

testimony is cumulative, including testimony regarding the Guideline Reps, MLS Reps,

Default Reps, Credit Grade Reps, Loan Program Reps, Prospectus Reps, Occupancy Reps,

Fraud Reps, and fraud disclaimers. (Id. at 1–2.) In support of its position, ResCap provides

a table summarizing the purportedly overlapping opinions found in the Burnaman Report

[Doc. No. 5286], Schwarcz Report [Doc. No. 5286-4], and the Keith Report [Doc. No. 5286-

8]. (Pl.’s MIL No. 1 at 4–7 (Table I).) ResCap points to authority from this District holding

that experts’ differing backgrounds do not warrant the admission of truly cumulative

testimony. (Id. at 3 (citing Finke v. Hunter’s View, Ltd., 596 F. Supp. 2d 1254, 1262–64 (D.

Minn. 2009).)

        PRMI argues that each expert is qualified in different ways, with Professor Schwarcz

opining from the perspective of a securitization expert, Mr. Burnaman as an RMBS

transactional expert, and Ms. Keith as an underwriting expert. ResCap responds, however,

that such differing perspectives are irrelevant. (Id.) In fact, it contends that PRMI has

conceded that each expert offers the same opinion. (Id. at 2–3 (quoting defense counsel at the

Dec. 2, 2019 Hr’g Tr. [Doc. No. 5352] at 29) (“[A]ll of them opine that these reps would not

have been reasonably understood to be general warranties against borrower fraud at the time

                                              2
of the settlements here.”).) Moreover, they assert that Keith makes no distinctions between

the opinions of Burnaman and Schwarcz, “repeatedly collapsing the two.” (Id. (citing Keith

Rpt. ¶¶ 117 (“Schwarcz and Burnaman have both opined that this type of fraud disclaimer

would have made it even more clear that . . . RFC was not assuming any liability with respect

to fraud or misrepresentation in the origination of the loan.”); ¶ 120 (“Schwarcz and

Burnaman opine that the ‘MLS representation was not written, understood, or intended to be

a ‘no fraud’ representation and warranty.”).)

       B.      PRMI’s Response

       PRMI argues that the Court should deny this motion because ResCap cannot establish

that the probative value of PRMI’s expert testimony is “substantially outweighed” by any

purported concerns about cumulative testimony or waste of time. It argues that: (1) the

testimony is highly probative; (2) “court after court has recognized that it is not needlessly

cumulative for different experts to testify about the same subject matter if they testify from

different professional perspectives;” and (3) even if Plaintiff’s concerns were valid, they

would nevertheless not substantially outweigh the probative value of PRMI’s expert

testimony. (Def.’s Opp’n to Pl.’s MIL No. 1 [Doc. No. 5373] at 1–2.)

       C.      Ruling

       Pursuant to Federal Rule of Evidence 403, “[t]he court may exclude relevant evidence

if its probative value is substantially outweighed by a danger of . . . unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” This rule grants district courts the discretion to exclude testimony—

including expert testimony that would otherwise be admissible—that is unnecessarily

                                                3
cumulative. See Chism v. CNH Am. LLC, 638 F.3d 637, 642 (8th Cir. 2011) (affirming

exclusion of expert testimony under Fed. R. Evid. 403 that was “minimally probative,

cumulative, and [that] would have unnecessarily confused the issue”); Upsher-Smith Labs.,

Inc. v. Mylan Labs., Inc., 944 F. Supp. 1411, 1440 (D. Minn. 1996) (“As allowed by Rule

403, Federal Rules of Evidence, a Court may limit or exclude expert testimony which is

cumulative.” (citations omitted) (footnote omitted)). “In weighing the probative value of

evidence against the dangers and considerations enumerated in Rule 403, the general rule is

that the balance should be struck in favor of admission.” United States v. Dennis, 625 F.2d

782, 797 (8th Cir. 1980) (citing United States v. Day, 591 F.2d 861, 878 (D.C. Cir. 1978)).

Nevertheless, courts in this district have, on occasion, excluded expert opinions on the same

topic where each experts’ experience and background were in the same field, but in different

subsets of that field. See Finke, 596 F. Supp. 2d at 1262–64 (limiting three experts from

testifying to the same opinions despite their slightly different backgrounds).

       However, as PRMI notes, even where multiple expert witnesses reach the same

conclusion on a given issue, their testimony is not necessarily cumulative for Rule 403

purposes when each expert possesses differing backgrounds and qualifications for giving their

opinions. The Eleventh Circuit has acknowledged this principle. See Tran v. Toyota Motor

Corp., 420 F.3d 1310, 1315 (11th Cir. 2005) (noting that district courts abuse their discretion

to exclude cumulative expert testimony where the excluded expert’s analysis is “somewhat

different,” “more comprehensive,” and the witness has “different, and arguably better

qualifications than the other experts” (citation omitted) (internal quotation marks omitted));

United States v. Frazier, 387 F.3d 1244, 1298 (11th Cir. 2004) (noting that in certain fields,

                                               4
experience is the “predominant, if not sole, basis for a great deal of reliable expert testimony”

and that there are “many different kinds of experts, and many different kinds of expertise”

(citation omitted) (internal quotation marks omitted)). To that end, “experts from different,

albeit related, disciplines may both testify,” at the discretion of the Court, “even if their

findings are consistent with each other and even if their testimony overlaps.” Celador Int’l,

Ltd. v. Walt Disney Co., No. CV-04-3541-FMC, 2008 WL 11342595, at *6 (C.D. Cal. Dec.

17, 2008) (Special Master Kough), adopted in full, 2009 WL 10675217, at *2 (C.D. Cal. Feb.

13, 2009); see also Salerno v. Auto Owners Ins. Co., No. 8:04-cv-1056-T-24 MAP, 2007 WL

106538, at *1 (M.D. Fla. Jan. 9, 2007) (declining to exclude testimony from two experts

opining on the duties an insurance company owed to its insureds where each expert was

testifying from “different perspectives,” namely, the perspective of an insurance attorney and

the perspective of a founding member of an insurance company).

       Here, it is undisputed that all three experts are opining on the same issue and reach the

same conclusion. However, Professor Schwarcz is opining from the perspective of a

securitization expert, Mr. Burnaman from the perspective of an RMBS transactional expert,

and Ms. Keith from the perspective of an underwriting expert. Accordingly, while all three

experts’ opinions overlap, and their expertise coalesces around the same field, each expert

appears to have a different perspective and background from which to offer their opinion. See

Celador Int’l, Ltd., 2008 WL 11342595, at *6; Salerno, 2007 WL 106538, at *1. The Court

holds that these differences—however slight—mean that the “probative value” of each

experts’ testimony is not “substantially outweighed” by the danger of wasting time or

needlessly presenting cumulative evidence, at least not facially. See Dennis, 625 F.2d at 797

                                               5
(noting that in a Rule 403 balancing test, “the general rule is that the balance should be struck

in favor of admission”). However, if it becomes apparent at trial that the “different

perspectives” of each expert are, in actuality, the same, or that the testimony becomes

excessively cumulative, the Court will entertain an objection to that effect.

       While PRMI will be permitted to offer, subject to the warning noted above, the

opinions of Professor Schwarcz, Mr. Burnaman, and Ms. Keith, the Court grants one aspect

of ResCap’s motion. ResCap notes that Ms. Keith’s opinions on the various Trust Reps are

often accompanied by an affirmation that Professor Schwarcz and Mr. Burnaman have

reached a similar conclusion. (See Pl.’s MIL No. 1 at 4–7.) In some cases, Ms. Keith simply

recites the opinions of Professor Schwarcz and Mr. Burnaman verbatim without offering her

own opinion. (Id.) As the Court recently noted, experts are not permitted to simply repeat or

adopt the findings of other experts without attempting to assess the validity of the opinions of

those experts. See In re ResCap Liquidating Tr. Litig. (“PRMI Daubert Order”), ___ F. Supp.

3d ___, No. 13-cv-3451, 2020 WL 209790, at *16, (D. Minn. Jan. 14, 2020) (citation

omitted). Moreover, experts “may not offer opinions which serve no purpose other than to

‘bolster’ [another expert’s] opinions.” Simmons Food, Inc. v. Indus. Risk Insurers, No. 5:13-

CV-05204, 2015 WL 12914256, at *2 (W.D. Ark. Oct. 6, 2015); see also MCI Comm’ns, Inc.

v. Maverick Cutting & Breaking LLC, 374 F. Supp. 3d 789, 810 (D. Minn. 2019) (noting that

experts may offer statements of fact as the basis for their opinions “but may not opine on their

veracity or on [another] testifying witnesses’ credibility”). At least some of Ms. Keith’s

testimony violates these principles because, in a few portions of her opinion, she merely

recites Professor Schwarcz’s and Mr. Burnaman’s testimony without any analysis. (See Pl.’s

                                               6
MIL No. 1 at 4–7 (noting ¶¶ 117, 120, 125, 153 of Ms. Keith’s report); see also Simmons

Food, Inc., 2015 WL 12914256, at *2; PRMI Daubert Order, 2020 WL 209790, at *16. Such

testimony will not be permitted at trial, and is excluded.

         In sum, and in accordance with the guidance provided above, ResCap’s Motion in

Limine No. 1 is granted in part (as to certain portions of Ms. Keith’s testimony) and denied

in part (as to ResCap’s arguments regarding cumulative evidence).

   II.        RESCAP’S MOTION IN LIMINE NO. 2: Corporate Designee

         A.     ResCap’s Argument

         In this motion, ResCap moves affirmatively for an order permitting its corporate

designee, Teresa Farley, to testify as to non-hearsay matters that she disclosed during a Rule

30(b)(6) deposition based on facts within Plaintiff’s corporate knowledge. (Pl.’s MIL No. 2

[Doc. No. 5366] at 1.)         The testimony concerns “RFC’s subjective interpretation,

understanding, and corporate position regarding the history and meaning of representations,

warranties, and disclaimers it made in hundreds of RMBS transactions over the years.” (Id.)

Plaintiff asserts that the relevant testimony concerns RFC’s “collective knowledge [and]

subjective belief,” (id. (citing Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 434 (5th

Cir. 2006)), and is “particularly suitable” to disclosure at trial based on corporate knowledge.

(Id. (citing Sara Lee Corp. v. Kraft Foods Inc., 276 F.R.D. 500, 503 (N.D. Ill. 2011)).

         In fact, ResCap argues, PRMI sought Rule 30(b)(6) testimony on this very subject, as

it related to over 500 RMBS trusts, across many different securitization programs, over a 10-

year period. (Pl.’s MIL No. 2 at 2 (citing April 19, 2019 PRMI Letter [Doc. No. 5054]; April

25, 2019 ResCap Letter [Doc. No. 5060]).) The Court granted PRMI’s request, permitting it

                                               7
to “adequately inquire into RFC’s ‘understanding’ of these four Trust level representations[.]”

(30(b)(6) Dep. Order [Doc. No. 5091].)

       Teresa Farley was assigned as Plaintiff’s 30(b)(6) designee for this topic. (Alden Decl.

[Doc. No. 5286], Ex. 3 (Farley Dep.).) While ResCap alleges that Ms. Farley has direct

personal knowledge about RFC’s securitization practices from “decades” of experience at the

company, it is undisputed that Ms. Farley left RFC in 2000. (See Pl.’s MIL No. 2 at 3 (citing

Alden Decl., Ex. 3 (Farley Dep.) at 21–22, 25, 34).) Before her departure, however, Plaintiff

alleges Ms. Farley had “direct personal knowledge” about RFC’s securitization practices

through varying roles. (Id.) From 1985 to 1989, Ms. Farley served RFC as outside counsel

at the Dorsey & Whitney law firm, advising RFC on securitizations. From 1989 to 2000, she

served as a businessperson in RFC’s structured finance group, including as head of that group

for several years. (Id.) After her departure in 2000, Ms. Farley later worked as a consultant

to the Trust and RFC from 2008 to 2018.1 (See Pl.’s MIL No. 2 at 3; see also Alden Decl.,

Ex. 3 (Farley Dep.) at 34–38).)

       In addition to the personal knowledge ResCap alleges Ms. Farley gained from these

positions, (see Pl.’s MIL No. 2 at 3), Plaintiff argues that Ms. Farley should be able to testify

about the “supplemental investigation” she conducted to identify information within the

corporation’s knowledge when preparing for her 30(b)(6) deposition. That investigation



1
        Because Ms. Farley testified that she only answered “ad-hoc type” questions
relating to RFC’s representations between 2008-2018, PRMI argues that Ms. Farley was
only a consultant for ResCap (not RFC). (Def.’s Opp’n to Pl.’s MIL No. 2 [Doc. No. 5375]
at 2 (citing Alden Decl., Ex. 3 (Farley Dep.) at 37–38).) The Court need not resolve this
factual dispute at this time.
                                               8
included “a review of documents, depositions, trial transcripts, and RFC’s investor repurchase

database, as well as interviews with several former RFC securitization lawyers and issuer’s

counsel.” (Id. at 3–4 (citing Alden Decl., Ex. 3 (Farley Dep.) at 11–14).)

       In sum, ResCap seeks to call Ms. Farley as a fact witness at trial regarding matters

within her direct personal knowledge and within RFC’s corporate knowledge. First, ResCap

intends to call Ms. Farley to testify about her “direct personal knowledge of various relevant

facts, including facts relating to trust representations and disclaimers that were implemented

during her time at the company in and before the 1990s.” (Id. at 4.) Second, ResCap intends,

if it prevails on this motion, to seek testimony from Ms. Farley regarding facts she learned

during her “supplemental” investigation. (Id.)

       B.     PRMI’s Response

       In response, PRMI argues that when “a party seeks to call its own corporate witness at

trial, the federal rules limit the witness’s testimony to matters within her personal knowledge

and prohibit hearsay.” (Def.’s Opp’n to Pl.’s MIL No. 2 [Doc. No. 5375] at 4.) PRMI argues

that Ms. Farley lacks any personal knowledge about RFC’s understanding of its

representations after 2000 (when she left the company). (Id.) Accordingly, PRMI argues that

she lacks personal knowledge of “the important periods from (i) 2001-2007, when RFC made

representations to the bulk of trusts, and (ii) 2007-2013, when it received the bulk of

repurchase demands.” (Id. at 9.)

       Although PRMI alleges that Ms. Farley testified to “numerous matters” about which

she lacked personal knowledge and relied on hearsay, PRMI appears to object to two

categories of testimony. (Id. at 3.) The first category is Ms. Farley’s testimony about certain

                                              9
trust representations and documentation programs instituted after she left RFC. (Id. (citing

Alden Decl., Ex. 3 (Farley Dep.) at 230–31).) For instance, PRMI argues that Ms. Farley

testified about RFC’s understanding of its credit-grade representation, which RFC instituted

after she left the company. (Id.) PRMI argues that her testimony was based on hearsay—

RFC’s response to a repurchase demand, her conversations with RFC’s former attorneys, and

her review of other witnesses’ testimony. (Id.)

       The second category that PRMI opposes is Ms. Farley’s testimony about analyses that

Plaintiff’s counsel conducted, without any independent examination of counsel’s underlying

findings. (Id. (citing Alden Decl., Ex. 3 (Farley Dep.) at 92, 95, 101–02).) For example, she

testified about the results of research conducted as to whether RFC repurchased any loans

based on fraud or misrepresentation claims, notwithstanding its fraud disclaimers. (Alden

Decl., Ex. 3 (Farley Dep.) at 92, 95, 101–02.) She further testified to the results of a database

search as to whether RFC denied repurchase requests solely as a result of the fraud disclaimer.

(Id. at 119.) Ms. Farley admitted that the results of such searches were conveyed to her by

discussion with Plaintiff’s counsel, and she was unaware of the underlying methodology used.

(Id. at 101–02, 119–20, 125.)

       And, although Plaintiff asserts that she will testify only about “non-hearsay matters,”

PRMI argues that Ms. Farley cannot do so for the time periods above, as any knowledge she

may have is based on hearsay she learned while preparing for deposition. (Def.’s Opp’n to

Pl.’s MIL No. 2 at 9–10.) Finally, while Ms. Farley continued to work in the RMBS industry

after she left RFC in 2000, which ResCap argues should allow her to opine on RFC’s

understanding of these trust-level representations, PRMI argued at the hearing on this motion

                                               10
that her RMBS-related experience is irrelevant because she is not qualified as an expert for

this trial. Thus, PRMI concludes that Ms. Farley must meet the limitations set forth for non-

expert witnesses by the Federal Rules of Evidence. (Id.; see also Def.’s Opp’n to Pl.’s MIL

No. 2 at 5 (citing Union Pump Co. v. Centrifugal Tech. Inc., 404 F. App’x 899, 907 (5th Cir.

2010).)

       C.      Ruling

       The admissibility of Ms. Farley’s testimony as to matters within the company’s

knowledge will “depend on the precise testimony, the foundation laid for it, and the purpose

for which it is offered.” Hess v. Biomet, Inc., No. 3:16-CV-208 JD, 2019 WL 5965172, at *6

(N.D. Ind. Nov. 13, 2019). To the extent, however, that Ms. Farley’s testimony is based on

hearsay or is not within her personal knowledge, it will be excluded.2 The Court declines to

rule on the precise scope of her testimony until trial. However, the parties’ arguments warrant

discussion of the analysis the Court will apply at trial.

       Ms. Farley was designated as a corporate representative for a deposition under Rule

30(b)(6), since that rule allows a party to serve a notice of deposition on a corporation,

identifying specific matters to be discussed.         The corporation must then produce a

representative who “must testify about information known or reasonably available to” the

corporation on those matters. Fed. R. Civ. P. 30(b)(6).


2
        The Court’s guidance uniformly applies to both parties. For instance, at the hearing,
PRMI’s counsel represented that it intends to call its own corporate witness, Dave Zitting,
to testify regarding PRMI’s corporate understanding of how Assetwise Direct approvals
impacted “compliance” with the R&Ws in the Guides. To the extent that Mr. Zitting’s
testimony is based on hearsay and/or is not based on personal knowledge, it will similarly
be excluded.
                                               11
       As PRMI correctly notes, an “adverse party,” under Rule 32(a)(3), may then use at

trial the deposition of a party’s designee under Rule 30(b)(6). Ms. Farley is Plaintiff’s own

corporate representative, and Rule 32(a)(3) does not allow a party to use its own designee in

this manner. See Union Pump, 404 F. App’x at 907–08 (“Federal Rule of Civil Procedure

30(b)(6) allows corporate representatives to testify to matters within the corporation’s

knowledge during deposition, and Rule 32(a)(3) permits an adverse party to use that

deposition testimony during trial. However, a corporate representative may not testify to

matters outside [her] own personal knowledge to the extent that information is hearsay not

falling within one of the authorized exceptions.”) (citation, quotation, and alteration omitted);

see also Fed. R. Civ. P. 32(a)(1)(B) (stating that a deposition may be used under this rule “to

the extent it would be admissible under the Federal Rules of Evidence if the deponent were

present and testifying”).

       Although ResCap principally relies on Brazos, 469 F.3d at 416, to assert that Ms.

Farley needs no direct personal knowledge as a corporate representative, the facts of Brazos

are distinguishable. There, an adverse party sought to introduce a corporation’s deposition at

trial under Rule 32(a)(3). Id. at 432. In response, the corporation made its designee available

at trial but argued that he lacked personal knowledge. Id. While ResCap argues that Brazos

did not limit its ruling to only a party calling an opposing party’s corporate designee, (see

Pl.’s MIL No. 2 at 8), the Fifth Circuit rejected the corporation’s attempt to subvert Rule

32(a)(3). See Brazos, 469 F.3d at 434 (stating that a “deposition of an adversary” under the

Federal Rules of Civil Procedure may be introduced “as part of his substantive proof



                                               12
regardless of an adversary’s availability to testify at trial[.]”) (citation omitted) (emphasis

added).

       Thus, notwithstanding that Plaintiff produced Ms. Farley in response to a Rule

30(b)(6) notice, Ms. Farley’s testimony at trial will still have to comply with the Rules of

Evidence in order to be admitted. To the extent that such information is within Ms. Farley’s

knowledge, the Court will not exclude her from testifying. Like the Rule 30(b)(6) corporate

designee in Hess, for example, Ms. Farley could still testify as to non-hearsay matters

regarding the corporation’s intent at the time RFC instituted certain representations. See Hess,

2019 WL 5965172, at *5–6 (allowing corporate designee to testify about conversations with

corporation’s founders if statements expressed founders’ current state of mind about

understanding of agreements). The Court will, however, exclude Ms. Farley from testifying

as a corporate representative to matters outside her own personal knowledge if such testimony

is hearsay not falling within one of the authorized hearsay exceptions.

       The Court further notes that, contrary to PRMI’s suggestions, (Def.’s Opp’n to Pl.’s

MIL No. 2 at 10 n.4), the personal knowledge requirement set forth in Federal Rule of

Evidence 602 does not require first-hand observation or experience. The rule also does not

require that personal knowledge be acquired contemporaneous with the events at issue.

Indeed, “[p]ersonal knowledge or perception acquired through review of records prepared in

the ordinary course of business, or perceptions based on industry practice, is a sufficient

foundation for lay opinion testimony.” Qwest Corp. v. City of Santa Fe, No. 10-CV-0617

RB/KBM, 2013 WL 12239494, at *1 (D.N.M. Apr. 15, 2013) (internal citation omitted); see

also Stuart v. UNUM Life Ins. Co. of Am., 217 F.3d 1145, 1155 (9th Cir. 2000) (ruling vice

                                              13
president of Corporate Services had sufficient personal knowledge of company procedures to

testify that his employer contributed directly to its insurance plans).

       Accordingly, as to the first category of testimony that PRMI opposes, the Court cannot

determine from the present record whether Ms. Farley has sufficient personal knowledge

about certain trust representations that RFC instituted after she left the company. It is

undisputed that Ms. Farley is a former employee of RFC, now consulting for the Trust, whose

responsibility has been advising RFC on securitizations. PRMI argues that because Ms.

Farley was not employed by RFC during the years in which the “bulk” of RFC’s

representations to the trusts were made and RFC received repurchase demands, Ms. Farley

has no personal knowledge of RFC matters between 2000-2013, and her testimony would

violate the Rules of Evidence. Based on the current record, however, the Court need not

restrict her testimony to a certain time frame. Although certain evidence that Ms. Farley

reviewed does not appear to be directly prepared by her, or contemporaneous with her

employment, she certainly may testify from her knowledge based on her prior employment

with RFC, “presuming that a sufficient foundation is laid and [her] testimony is not otherwise

objectionable.” See Qwest Corp., 2013 WL 12239494, at *1.

       Moreover, as to the second category of testimony that PRMI opposes, the Court will

exclude Ms. Farley from testifying about any evidence solely learned from Plaintiff’s counsel

when preparing for her deposition. (Def.’s Opp’n to Pl.’s MIL No. 2 at 3.) Knowledge of

any such evidence was not acquired through a “review of records in the ordinary course of

business” or “perceptions based on industry practice.” Qwest Corp., 2013 WL 12239494, at



                                               14
*1. And even under the legal authorities that ResCap cites, witnesses are not allowed to gain

personal knowledge solely from deposition preparations.

          Finally, PRMI argues that Ms. Farley cannot testify to opinions that exceed those

allowed by a lay witness. When a witness has not been identified as an expert, she may only

express opinions that are rationally related to her perception, helpful to understanding her

testimony or a fact in issue, and “not based on scientific, technical, or other specialized

knowledge . . .” Fed. R. Evid. 701. Under Rule 701, courts have allowed lay witnesses to

express opinions about a business “based on the witness’s own perceptions and ‘knowledge

and participation in the day-to-day affairs of [the] business.” United States v. Munoz-Franco,

487 F.3d 25, 35 (1st Cir. 2007) (citation omitted) (internal quotation marks omitted). At this

point, if Ms. Farley’s testimony is based on her knowledge of RFC’s securitization practices

that she acquired during her employment there, this does not require expert testimony. If

ResCap attempts to introduce an expert opinion through Ms. Farley at trial, the Court trusts

that PRMI will object. The Court will consider limiting her testimony should the need arise

and defers ruling on this motion.

   III.      RESCAP’S MOTION IN LIMINE NO. 3: Previously Decided Issues

       A.        ResCap’s Argument

          In this motion, ResCap seeks rulings regarding the admissibility of certain categories

of evidence and arguments that the Court previously addressed in ResCap Liquidating Trust

v. Home Loan Center, Inc., No. 13-cv-3451 (SRN/HB)/No. 14-cv-1716 (SRN/HB), and in

the Court’s ruling on summary judgment in this case, In re ResCap Liquidating Trust

Litigation, __ F. Supp. 3d __, No. 13-cv-3451 (SRN/HB), 2019 WL 7038234 (D. Minn. Dec.

                                                15
20, 2019) (“PRMI SJ Order”). (Pl.’s MIL No. 3 [Doc. No. 5367] at 1.) The evidence in

question concerns breach and causation, as well as bankruptcy-related issues. (Id. at 1–6.)

       Regarding breach and causation, ResCap seeks the following rulings:             (1) the

exclusion of evidence made irrelevant by Plaintiff’s sole discretion to determine breaches,

including (a) previously undisclosed evidence or argument offered in opposition to ResCap’s

reunderwriting findings; and (b) “any re-underwriting evidence disputing RFC’s exercise of

its sole discretion to identify [PRMI’s] breaches of its representations and warranties

(“R&Ws”) called for in the Client Guide;” (2) the exclusion of anecdotal, hearsay

underwriting variance evidence; and (3) the exclusion of any evidence or argument regarding

Homecomings Financial’s (“Homecomings’”) practices as irrelevant under Fed. R. Evid. 401

with respect to questions of breach and causation. (Id. at 1–3.)

       As to bankruptcy-related issues, ResCap seeks the following rulings: (1) the exclusion

of any evidence or argument that is inconsistent with the legal effect of RFC’s Bankruptcy

Plan and the Bankruptcy Court’s related orders, including any assertions that: (a) the RMBS

Trust Settlement included a separate $250 million Allowed Claim for the Additional Settling

Trusts; (b) the RMBS Trust Settlement did not allocate $96 million to servicing claims; (c)

the “value” of the Allowed Claims established by the Bankruptcy Settlements is different than

their face amount as set forth in the Bankruptcy Plan; (d) RFC’s creditors’ claims were fully

satisfied in bankruptcy; and (e) this litigation will not benefit RFC’s creditors because some

Trust units have traded or were distributed to GMAC’s and ResCap’s creditors in exchange

for the pooling of their assets in the Trust; (2) the exclusion of any evidence challenging the

reasonableness of the Bankruptcy Settlements and servicing allocation, including that: (a) the

                                              16
Bankruptcy Settlements were not reasonable and in good faith; and (b) Plaintiff’s allocations

of $73 million and $0, respectively, to RMBS Trust and Monoline servicing claims were not

reasonable; (3) the exclusion of unproven assertions of alleged misconduct, including pre-

bankruptcy litigation documents such as complaints, Rule 26 expert disclosures, and legal

briefs; (4) the exclusion of any evidence or argument concerning proofs of claim against

GMAC Mortgage, ResCap, and other RFC affiliates, including evidence related to the claims

of RFC’s creditors against RFC’s parent, Ally Financial (“Ally”); and (5) the exclusion of

any evidence and argument regarding the “Allowed Fee Claim,” as defined in the Bankruptcy

Plan. (Id. at 3–6.)

       B.      PRMI’s Response

       Procedurally, PRMI objects to Plaintiff’s motion as a “grab bag of issues,” in violation

of the Court’s pretrial order that each motion in limine be limited to a single, discrete issue.

(Def.’s Opp’n to Pl.’s MIL No. 3 [Doc. No. 5378] at 1; see also PRMI’s Jan. 7, 2020 Letter

[Doc. No. 5368].)

       Substantively, PRMI asks that Plaintiff’s motion be denied, and denied as moot. As

to breach and causation, PRMI argues that the specific evidence or argument that Plaintiff

seeks to exclude is unclear. (Def.’s Opp’n to Pl.’s MIL No. 3 at 1–2.) Further, it argues, to

the extent that the Court’s prior rulings permit it to challenge certain of Plaintiff’s

reunderwriting findings, PRMI plans to rely on its disclosed expert opinions and identified

trial exhibits and will cross examine Plaintiff’s witnesses using previously disclosed

materials. (Id. at 2.)



                                              17
       While ResCap moves to exclude any reunderwriting evidence that challenges

Plaintiff’s exercise of its sole discretion to identify Client Guide breaches, PRMI observes

that “Plaintiff does not seek any such ruling with respect to the seven sample loans sold under

the AlterNet Guide (which lacks any sole-discretion provision).” (Id. at 2–3.) PRMI contends

that the Court should deny this motion as moot, in light of the summary judgment ruling on

sole discretion. (Id. at 3.) PRMI asserts that it does not intend to dispute Plaintiff’s assertion

of Client Guide breaches on the loans subject to Plaintiff’s motion. (Id.) However, it

maintains that it is entitled to present evidence supporting its estoppel and waiver defenses

related to certain loans sold with Assetwise Direct Approval Certificates or originated for

Countrywide. (Id.)

       Regarding Plaintiff’s motion to exclude anecdotal underwriting variance evidence,

PRMI argues that “[t]he Court should deny the motion, as Plaintiff merely seeks to re-litigate

an issue it lost on summary judgment.” (Id.) It states that the Court ruled on summary

judgment that “PRMI may submit relevant and clear anecdotal evidence, subject to these

requirements and the applicable evidentiary rules.” (Id. at 3–4 (quoting PRMI SJ Order, 2019

WL 7038234, at *55).) PRMI also contends that Plaintiff’s motion is vague, as it fails to

identify the specific anecdotal hearsay evidence of generalized variances. (Id. at 4.) PRMI

asserts that with respect to Assetwise, it intends to present both loan-specific and general

evidence “that RFC offered PRMI a written agreement with limited representations to induce

PRMI to use Assetwise Direct; that RFC repeatedly told PRMI to rely on Assetwise Direct

approval certificates; and that PRMI did so rely.” (Id.) To the extent that Plaintiff objects to



                                               18
particular exhibits or testimony, PRMI asks that the Court address such objections as they

arise at trial. (Id.)

        As to the portion of Plaintiff’s motion concerning evidence regarding Homecomings’

practices, PRMI maintains that it does not intend to submit evidence or argument “blaming”

Homecomings for RFC’s bankruptcy. (Id. at 5.) However, it contends that there is no cause

for a blanket order that prohibits “any mention of Homecomings,” and notes that Plaintiff’s

own expert uses data about Homecomings’ breaches in his damages model. (Id.) It asks the

Court to defer considering Homecomings-related evidence until trial, as the Court did in the

First Wave. (Id.)

        Regarding evidence or argument “inconsistent with the legal effect of RFC’s

Bankruptcy Plan and the Bankruptcy Court’s related orders,” PRMI argues that a request for

a generalized order is too broad and ill-defined. (Id.) It also asserts that the Court should

deny the subparts of Plaintiff’s motion. In light of the Court’s summary judgment ruling,

PRMI asserts that it does not intend to argue that the RMBS Trust Settlement included a

separate $250 million Allowed Claim for the Additional Settling Trusts, and this motion

should be denied as moot. (Id. at 5–6.) Yet PRMI argues that the Supplemental Term Sheet

is “still relevant to allocating that allowed claim,” as it shows that the parties

contemporaneously valued claims relating to the Original Settling Trusts for $7 billion and

claims relating to the Additional Settling Trusts for $250 million. (Id. at 6.) Similarly, PRMI

seeks “clarification” that the Court’s Daubert order does not preclude Dr. McCrary from

testifying about the opinions in his Supplemental Report, which relate to differences between



                                              19
the Additional Settling Trusts and the Original Settling Trusts insofar as they relate to

allocation. (Id.)

       PRMI argues that the Court should deny as moot the portion of Plaintiff’s motion that

seeks to exclude evidence or argument that the RMBS Trust Settlement did not allocate $96

million to servicing claims. (Id. at 7.) PRMI contends that in light of the Court’s summary

judgment ruling on servicing, it does not intend to advance any such argument at trial. (Id.)

Similarly, as to the portion of Plaintiff’s motion seeking to exclude evidence or argument that

the “value” of the Allowed Claims “is different than their face amount,” PRMI asserts that it

will not advance such an argument in light of the summary judgment ruling, and the motion

should be denied as moot. (Id.) Likewise, with respect to the portion of Plaintiff’s motion

that seeks to exclude evidence or argument that RFC’s creditors’ claims were fully satisfied

in bankruptcy, PRMI states that it will not present any such evidence, in light of the summary

judgment ruling. Accordingly, it argues, the motion should be denied as moot.

       As to the portion of Plaintiff’s motion seeking to exclude any evidence or argument

that “this litigation will not benefit RFC’s creditors because certain units either have traded

or were distributed to GMAC’s and ResCap’s creditors,” PRMI argues that it does not intend

to advance such an argument. Therefore, it argues, the Court should deny Plaintiff’s motion

as moot. (Id. at 7–8.) However, PRMI states that to the extent Plaintiff intends to discuss the

beneficiaries of this suit, it should be limited to the neutral terms the Court approved in the

First Wave. (Id. (citing In re ResCap Liquidating Tr. Action, No. 13-cv-3451 (SRN/HB),

2018 WL 4863597, at *3, 17 (D. Minn. Oct. 8, 2018) (“HLC MIL Order”).)



                                              20
       Regarding Plaintiff’s motions concerning the reasonableness of the Bankruptcy

Settlements and servicing allocation, PRMI contends that in light of the Court’s summary

judgment rulings, it does not intend to offer any evidence or argument at trial suggesting that

the Bankruptcy Settlements were not reasonable and in good faith, or that Plaintiff’s

allocations to the Trust and Monoline servicing claims were unreasonable. (Id. at 8.)

However, PRMI states, “[f]or clarity, . . . . certain bankruptcy documents remain relevant to

the issues of allocation and causation.” (Id.)

       PRMI also argues that the Court should deny as moot the portion of Plaintiff’s motion

seeking to exclude any evidence or argument that unproven assertions of RFC’s alleged

misconduct are evidence of misconduct, including pre-bankruptcy litigation documents. (Id.

(citing Pl.’s MIL No. 3 at 4).) PRMI asserts that it does not intend to present any documents

from the Monolines’ pre-bankruptcy litigation, nor advance any such argument.

       PRMI argues that the Court should deny as moot the portion of Plaintiff’s motion

seeking a ruling that proofs of claim are admissible only for their legal effect or effect upon

the listener, and that annexes are admissible only as evidence of the claims that RFC faced at

the time of the Settlements. (Id. at 8.) PRMI asserts that it seeks to admit the proofs of claim

and annexes only for these purposes. (Id. at 8–9.)

       As to Plaintiff’s motion to preclude evidence or argument concerning proofs of claim

against GMAC Mortgage, ResCap, and other RFC affiliates, in light of the Court’s summary

judgment ruling, PRMI states that it will not seek to introduce these proofs of claim at trial.

(Id. at 9.) Accordingly, PRMI asks the Court to deny Plaintiff’s motion as moot. (Id.)



                                                 21
       Regarding ResCap’s motion to exclude any evidence or argument relating to the non-

indemnifiable claims asserted by the Trusts and Monolines against RFC’s parent corporation,

Ally, PRMI argues that Plaintiff misconstrues the Court’s summary judgment order. (Id.) It

contends that the Court “merely denied PRMI’s summary-judgment motion, in which it

argued that Plaintiff failed to raise a triable issue on allocation due to its disregard of the Ally

claims.” (Id.) But, in denying the motion, PRMI contends that the Court did not affirmatively

grant Plaintiff summary judgment on the “Ally issue.” (Id.) Therefore, PRMI argues, the

question of whether ResCap should have allocated a portion of the Settlements to non-

indemnifiable claims against Ally “remains a live issue.” (Id.) Moreover, PRMI argues that

because ResCap never moved for summary judgment on this issue, it may not do so now

through a motion in limine. (Id. at 10–11.)

       Similarly, as to ResCap’s motion to exclude any evidence or argument related to the

Allowed Fee Claim, PRMI argues that the Court’s denial of summary judgment to Defendant

on this issue did not affirmatively grant Plaintiff summary judgment. (Id. at 11.) PRMI again

asserts that ResCap improperly seeks to use a motion in limine as a means of removing a

contested issue from the case. (Id.)

       C.      Ruling

       Contrary to Defendant’s assertions of ResCap’s procedural violations, Plaintiff did not

violate the Court’s requirement of submitting single-issue motions in limine. Plaintiff’s

Motion in Limine Number 3 addresses a single issue: the Court’s prior rulings. Much of it

was necessitated by Defendant’s strained or confused reading of certain of those rulings.



                                                22
Given the time constraints of trial, it is in the parties’ best interest to resolve issues of potential

evidentiary dispute in advance of trial.

           1.      Undisclosed Evidence or Argument Offered in Opposition to ResCap’s
                   Reunderwriting Findings

       As to Plaintiff’s motion to exclude “any previously undisclosed evidence or argument

offered in opposition to ResCap’s reunderwriting findings,” the Court presumes that there

will be no ambush at trial. To the extent that Plaintiff has objections to specific evidence, the

Court will address the objections as they arise at trial, with reference to particular exhibits or

testimony. Accordingly, the Court defers ruling on this portion of Plaintiff’s motion.

           2.      Reunderwriting Evidence Disputing Plaintiff’s Exercise of its Sole
                   Discretion to Determine Client Guide Breaches

       Plaintiff seeks to exclude any reunderwriting evidence disputing Plaintiff’s exercise of

its sole discretion to determine Client Guide breaches.3 The Court’s summary judgment

ruling on RFC’s sole discretion under the Client Guide, see PRMI SJ Order, 2019 WL

7038234, at *26–28, renders any such evidence irrelevant under Fed. R. Evid. 401. Consistent

with the Court’s ruling and excepting loans that PRMI contends are subject to its estoppel and

waiver defenses, PRMI does not intend to challenge Plaintiff’s assertion of breaches on loans

subject to the Client Guide. (Def.’s Opp’n to Pl.’s MIL No. 3.) Accordingly, this motion is

denied as moot.




3
       Plaintiff notes that its motion is limited to loans subject to the Client Guide and is
not applicable to the seven sample loans for which PRMI claims sole discretion is lacking.
(Pl.’s MIL No. 3 at 2 n.1.)
                                                  23
           3.     Anecdotal Underwriting Variance Evidence

       As noted, ResCap seeks to exclude from evidence any anecdotal, hearsay evidence of

generalized variances from RFC’s underwriting criteria in support of PRMI’s estoppel and

waiver defenses. (Pl.’s MIL No. 3 at 3.) Plaintiff also seeks clarification as to whether the

Court intended to use the word “non-anecdotal” rather than “anecdotal” in the summary

judgment order, in the final sentence quoted below:

       Anecdotal evidence showing only generalized variances related to
       underwriting criteria does not satisfy the evidentiary burden required to show
       estoppel, and the admissibility of all evidence is subject to exclusion under the
       hearsay rule. Whether or not it proves sufficient ultimately to meet its burden
       of proof, PRMI may submit relevant and clear anecdotal evidence, subject to
       these requirements and the applicable evidentiary rules.

(Id.) (quoting PRMI SJ Order, 2019 WL 7038234, at *55) (emphasis added).

       PRMI argues that the clarification ResCap seeks would improperly reverse the Court’s

ruling from a denial to a grant of Plaintiff’s motion on that issue. (Def.’s Opp’n to Pl.’s MIL

No. 3 at 4.)

       Separately, but entirely related, in ResCap’s January 21, 2020 letter, Plaintiff argues

that: (1) none of PRMI’s evidence is sufficient to support an estoppel or waiver defense; (2)

PRMI’s non-specific Assetwise-related exhibits should be excluded; and (3) its Assetwise

witnesses should also be excluded. (Pl.’s Jan. 21, 2020 Letter [Doc. No. 5380] at 3–5.)

Plaintiff asserts that PRMI has identified a mere five loans, accounting for approximately

$425,000 of Plaintiff’s damages claim, that are subject to Defendant’s Assetwise defense.

(Id. at 3 & Ex. A.) Because one of these loans arose under the AlterNet Guide, which does

not contain a sole discretion provision, Plaintiff focuses on four loans that are subject to


                                              24
    PRMI’s Assetwise-based estoppel and waiver defenses. As to these four loans, Plaintiff’s

    expert, Mr. Butler, has invalidated the Assetwise Direct approval certificates.

          At the hearing on this motion, counsel for Plaintiff asserted that even if the streamlined

Assetwise R&Ws supplanted the related R&Ws in the Client Guide, as PRMI asserts, PRMI

does not dispute that the remaining provisions of the Client Guide remained in force. Notably,

Plaintiff contends that RFC’s sole discretion to determine breaches is among the other

provisions of the Client Guide that remained in force. Because RFC maintained the ability to

determine breaches, and Mr. Butler has found that these four Assetwise loans were in breach,

ResCap argues that PRMI’s estoppel and waiver defenses are irrelevant.4

          In response, at the hearing, counsel for PRMI objected to Plaintiff’s motion on both

procedural and substantive grounds. PRMI argues that on summary judgment, the Court

denied Plaintiff’s motion, and permitted PRMI to present its estoppel and waiver defenses. It

disagrees with Plaintiff’s argument that RFC’s sole discretion to determine breaches renders

its estoppel and waiver defenses irrelevant and argues that Plaintiff may not assert a new

summary judgment argument.

          The Court provides the following guidance. First, the Court intended the use of the

word “anecdotal” in the summary judgment order. The Court’s reference to the admissibility

of such evidence “subject to these requirements” refers to the following portion of the Court’s

summary judgment ruling:

          In order to prove that ResCap waived the Guides’ quality- and credit-related
          R&Ws or should be estopped from enforcing all of the Guides’ R&Ws and

4
      Plaintiff advances the same argument with respect to one loan originated to
Countrywide’s underwriting guidelines.
                                                 25
       remedies, even as applied to loans made under different underwriting criteria,
       PRMI must show that an RFC agent with at least apparent authority to bind
       RFC either represented or promised that certain provisions of the Guides’
       R&Ws or remedies did not apply, or failed to speak up and ensure that that was
       the understanding when under a duty to do so, and that PRMI relied to its
       detriment on those representations.

PRMI SJ. Order, 2019 WL 7038234, at *54. Because Plaintiff sought to reaffirm an issue

decided in Wave One concerning the use of anecdotal evidence on summary judgment, see

id., at *16, the Court used Plaintiff’s terminology. However, as the Court explains below, the

admissibility of Assetwise evidence here is not necessarily dependent on whether the

evidence is “anecdotal” or not, but on whether the evidence directly references a relevant

communication, or silence, when under a duty to communicate, between RFC and PRMI.

And of course, to the extent that PRMI seeks to introduce hearsay evidence, it is inadmissible

unless an exception to the hearsay rule applies. Accordingly, to the extent that ResCap’s

motion seeks to exclude anecdotal evidence per se, it is denied. To the extent that PRMI’s

evidence is subject to the hearsay rule, PRMI must be prepared to identify the exception that

it contends is applicable.

       Second, to the extent that PRMI has relevant, admissible evidence, it may present its

estoppel and waiver defenses, just as ResCap is free to present evidence in opposition,

including evidence concerning its sole discretion to determine breaches as to the Assetwise

loans in question and the Countrywide loan.

       Third, when considering the bounds of admissible evidence in support of the estoppel

and waiver defenses, some fundamental legal precepts control the Court’s determinations.

The Court provides the following guidance.


                                              26
       Waiver and estoppel, while sometimes used interchangeably, are two distinct

concepts. See Slidell, Inc. v. Millennium Inorganic Chems., Inc., 460 F.3d 1047, 1056 (8th

Cir. 2006) (“We must be careful not to confuse waiver and estoppel, however, because they

are entirely different.”); Engstrom v. Farmers & Bankers Life Ins. Co., 41 N.W.2d 422,

424 (Minn. 1950) (“Waiver and estoppel are often confused, but they are not convertible

terms.”); Clark v. Dye, 197 N.W. 209, 226 (Minn. 1924) (“Waiver and estoppel are entirely

different.”). As the Court noted previously in its summary judgment order in this case,

Minnesota law provides that “‘[a] party seeking to invoke the doctrine of equitable estoppel

has the burden of proving three elements: (1) that promises or inducements were made;

(2) that it reasonably relied upon the promises; and, (3) that it will be harmed if estoppel is

not applied.’” PRMI SJ Order, 2019 WL 7038234, at *53 (quoting Hydra-Mac, Inc. v.

Onan Corp., 450 N.W.2d 913, 919 (Minn. 1990)). The doctrine’s purpose has long been

to “prevent the unconscientious and inequitable assertion or enforcement of claims or rights

which might have existed or been enforceable by other rules of law, unless prevented by

the estoppel[.]” Dimond v. Manheim, 63 N.W. 495, 497 (Minn. 1895). The Minnesota

Court of Appeals acknowledged three key principles of the doctrine:

       ‘First[,] [t]o create an estoppel, the conduct of the party need not consist of
       affirmative acts or words. It may consist of silence or a negative omission to
       act when it was his duty to speak or act. Second[,] [i]t is not necessary that
       the facts must be actually known to a party estopped. It is enough if the
       circumstances are such that a knowledge of the truth is necessarily imputed
       to him. Third[,] [i]t is not necessary that the conduct be done with a
       fraudulent intention to deceive, or with an actual intention that such conduct
       will be acted upon by the other party. It is enough that the conduct was done
       under such circumstances that he should have known that it was both natural
       and probable that it would be so acted upon.’


                                              27
Pollard v. Southdale Gardens of Edina Condo. Ass’n., Inc., 698 N.W.2d 449, 454 (Minn.

Ct. App. 2005) (quoting Dimond, 63 N.W. at 497).

       In contrast, “[w]aiver is the intentional relinquishment of a known right.” Frandsen

v. Ford Motor Co., 801 N.W.2d 177, 182 (Minn. 2011). The burden of proving waiver

rests on the party asserting waiver. Id. To show a valid waiver, that party must prove two

elements: “(1) knowledge of the right, and (2) an intent to waive the right.” Id. “Waiver

may be express or implied—‘knowledge may be actual or constructive and the intent to

waive may be inferred from conduct.’ ” Id. (quoting Valspar Refinish, Inc. v. Gaylord's

Inc., 764 N.W.2d 359, 367 (Minn. 2009)); see also State ex rel. Swanson v. 3M Co., 845

N.W.2d 808, 819 (Minn. 2014) (stating, “intent to waive [a contractual provision] may be

inferred from conduct.”). “Although waiver can be express or implied, both types of

waiver require an expression of intent to relinquish the right at issue.” Frandsen, 801

N.W.2d at 182 (citation omitted). Mere inaction is insufficient to establish waiver. Id.

The key distinguishing feature of a waiver is the lack of any requirement of detrimental

reliance by the party asserting waiver. See Slidell, Inc., 460 F.3d at 1056 (citing Minnesota

case law). Still, where a theory of waiver is based on a course of conduct, such implied

waiver rests on a “theory of estoppel” and “requires detrimental reliance.” Hedged Inv.

Partners, L.P. v. Norwest Bank Minn., N.A., 578 N.W.2d 765, 771–72 (Minn. Ct. App.

1998); but see Slidell, Inc., 460 F.3d at 1056 (citing Pollard and noting that “post-Hedged-

Investment Partners cases have not required a finding of detrimental reliance for waivers,”

so “while a waiver based on estoppel may require detrimental reliance, not every form of

implied waiver requires such reliance” (emphasis added)).

                                             28
      Where a contract contains a nonwaiver clause, waiver becomes even more limited.

The business relationship between RFC and PRMI was governed by Client Contracts that

incorporated the terms of longer, more detailed agreements called “Guides.” PRMI SJ

Order, 2019 WL 7038234, at *3. Specifically, RFC and PRMI entered into a Client

Contract in March 2000, and a subsequent Client Contract in June 2001. Id. (citing Nesser

Decl. in Supp. of Pl.’s Mot. for Summ. J., Ex. 1 (Mar. 30, 2000 Client Contract) [Doc. No.

5278]; Id., Ex. 2 (June 25, 2001 Client Contract).) The Client Contracts each contain a

section entitled “Guides” or “Incorporation of Guides by Reference” which states that the

Guides selected on the agreement were incorporated into the parties’ agreement by

reference and are binding on the parties, including any amendments to those Guides.

(Compare Nesser Decl., Ex. 1 at 1, with id., Ex. 2 at 1.) Each Contract then sets forth

several checkboxes that could be selected.      (Id.)   The March 2000 Client Contract

incorporated the AlterNet Guide, whereas the June 2001 Client Contract incorporated the

Client Guide. (Id.)

      The March 2000 Client Contract states that it “may not be amended or modified

orally” and “no provision of this Contract may be waived or amended except in writing

signed by the party against whom enforcement is sought” and even then only when the

“written waiver expressly reference[s] [the] Contract,” although the agreement permits

RFC to modify the Guides from time to time on its own. (Nesser Decl., Ex. 1 at 1.) The

June 2001 Client Contract, in contrast, states that it may “only be amended in writing

signed by both parties” and that the Guides “may be amended only as set forth in the

applicable Guide.” (Id., Ex. 2 at 1 (emphasis added).) Each Client Contract explicitly

                                           29
states that PRMI makes all the representation and warranties set forth in the applicable

Guide to RFC. (Compare id., Ex. 1 at 2, with id., Ex. 2 at 1.) Moreover, each Client

Contract notes that its terms contain the “entire understanding between the parties.”

(Compare id., Ex. 1 at 3, with id. Ex. 2 at 2.) Neither contract makes any reference to, nor

incorporates any documents or components of, RFC’s automated underwriting system,

Assetwise. See PRMI SJ Order, 2019 WL 7038234, at *3 (discussing the Assetwise Direct

Criteria Agreement).

       The AlterNet Guide and the Client Guide—incorporated in the March 2000 and

June 2001 Client Contracts, respectively—both contained explicit nonwaiver clauses

stating:

       [AlterNet/Client] Representations and Warranties and Covenants 5

       The [AlterNet Seller] Client acknowledges that [RFC] GMAC-RFC
       purchases Loans in reliance upon the accuracy and truth of the [AlterNet
       Seller's] Client's warranties and representations and upon the [AlterNet
       Seller's] Client's compliance with the agreements, requirements, terms and
       conditions set forth in the [AlterNet Seller] Client Contract and this
       [AlterNet] Client Guide.

       All such representations and warranties are absolute, and the [AlterNet
       Seller] Client is fully liable for any misrepresentation or breach of warranty
       regardless of whether it or [RFC] GMAC-RFC actually had, or reasonably
       could have been expected to obtain, knowledge of the facts giving rise to such
       misrepresentation or breach of warranty.

       The representations and warranties pertaining to each Loan purchased by
       [RFC] GMAC-RFC survive the Funding Date, any simultaneous or post-
       purchase sale of servicing with respect to the Loan and any termination of
       the [AlterNet Seller] Client Contract, and are not affected by any


5
      Differences between the two guides are denoted with the AlterNet Guide’s text
appearing in brackets.
                                            30
       investigation or review made by, or on behalf of, [RFC] GMAC-RFC except
       when expressly waived in writing by [RFC] GMAC-RFC.

(Pl.’s Mem. in Supp. of Mot. for Summ. J., App’x 1 (Spreadsheet Comparing Client &

AlterNet Guide Provisions) [Doc. No. 5276] § A200 (emphasis added); see also Nesser

Decl. in Supp. of Pl.’s Mot. for Summ. J., Ex. 3 (AlterNet Guide) § 250; Id., Ex. 4 (Client

Guide, Version 1-03-G01) § A200.)

       Nonwaiver clauses “must be given [their] fairly intended effect.” Marblestone Co.

v. Phoenix Assur. Co. Ltd., 210 N.W. 385, 387 (Minn. 1926). In Pollard, the Minnesota

Court of Appeals held that “[b]ecause a nonwaiver clause may be modified by subsequent

conduct, the mere presence of a nonwaiver clause does not automatically bar a waiver

claim.” 698 N.W.2d at 453 (citing Green v. Minn. Farmers’ Mut. Ins. Co., 251 N.W. 14,

17 (1933)). In Langford Tool & Drill Co. v. 401 Group, LLC, however, the Court of

Appeals clarified that Pollard “merely” stood for the proposition that “under some

circumstances, parties to a contract may orally modify a nonwaiver clause by their words

or conduct, rendering the clause ineffective.” No. A11-1166, 2012 WL 896418, *4 (Minn.

Ct. App. Mar. 19, 2012) (emphasis added) (declining to find waiver of nonwaiver clause

by rejecting the notion that lender’s past conduct in advancing funds, despite existence of

a lien, waived its future rights to withhold funds as long as the lien existed). The facts

giving rise to such “circumstances” will necessarily be case-specific. As such, while it is

not impossible to waive a nonwaiver provision that itself requires any waiver to be in

writing, see Albany Roller Mills, Inc. v. N. United Feeds & Seeds, Inc., 397 N.W.2d 430,

433 (Minn. Ct. App. 1986) (noting that under the U.C.C., requirement of a writing to waive


                                            31
contract provisions may be waived via oral modification), courts have held that, for

example, mere “cooperation between businesses to resolve product performance issues

under a contract, without more, is insufficient to raise an issue of fact regarding waiver of

express terms of an agreement.” Valspar, 764 N.W.2d at 368.

       PRMI states that with respect to Assetwise, it “intends to present evidence (both loan-

specific and general) that RFC offered PRMI a written agreement with limited representations

that induced PRMI to use Assetwise Direct; that RFC repeatedly told PRMI to rely on

Assetwise Direct approval certificates; and that PRMI did so rely.” (Def.’s Opp’n to Pl.’s

MIL No. 3 at 4.) With respect to loan-specific evidence, PRMI proposes to introduce

Assetwise Direct Approval Certificates. The Court finds that the Assetwise Direct Approval

Certificates are relevant to the issues of estoppel and waiver, and therefore, are generally

admissible.6

       As to general evidence, PRMI plans to introduce the testimony of its former CEO and

President, Dave Zitting. PRMI proposes that he will testify to his understanding that PRMI’s

Assetwise-approved loans were governed by the applicable quality- and credit-related R&Ws

in the Assetwise Agreement, in lieu of the broader quality- and credit-related R&Ws in the

Guides. (Nesser Decl., Ex. 11 (Zitting Dep. [5278-8]) at 181–82; see also id. at 140–41).)

However, in his deposition, he acknowledged that other Guide R&Ws, unrelated to the credit

and quality of the loans, applied to the Assetwise-approved loans. (Id. at 181–82.) Zitting

cannot recall whether anyone at RFC specifically ever told PRMI “Don’t worry about the


6
       The admissibility of any of this evidence is subject to compliance with the
requirements of the Rules of Evidence.
                                             32
provisions in [the Client Contracts] . . . you don’t need to follow them,” or that “we’re waiving

any of the provisions in this contract.” (Id. at 206.)

       Subject to admissibility on other bases, the Court finds it relevant for PRMI’s

witnesses to testify about time- and place-specific communications, oral or written, between

PRMI and RFC that pertain to the use of Assetwise and PRMI’s sale of the Countrywide-

underwritten loan. However, in light of the legal requirements necessary to establish waiver

and estoppel, particularly when faced with the clear language of the Client Contracts and

Client Guide, generalized musings or “common sense” understandings about the use of

Assetwise or the purchase of loans to Countrywide’s guidelines are not relevant to the

defenses of estoppel or waiver. (See, e.g., id. at 350 (testifying that when RFC purchased

loans that had been underwritten to Countrywide’s requirements, it was also accepting

Countrywide’s R&Ws, because, “By taking them, they did. They had to have. There’s no

other—it’s just common sense. There’s no possible way they could have not.”)). Nor are

vague references to RFC’s communications relevant without regard to the identity of the

speaker, the time, or place. (See, e.g., id. at 215–18 (testifying generally about people in

RFC’s training and sales groups communicating about the effect of Assetwise on PRMI’s

obligations)).

       ResCap argues that even if PRMI is permitted to introduce some non-loan-specific

evidence in support of its Assetwise defense, the Court must limit the use of such evidence.

(Pl.’s Jan. 21, 2020 Letter at 4.) For example, Plaintiff asserts that “[o]f the approximately

680 documents on PRMI’s exhibit list (which excludes certain exhibits that PRMI recently

dropped), over 300 appear to solely concern the purported Assetwise defense.” (Id.) In other

                                               33
words, Plaintiff contends, “approximately 46% of PRMI’s total exhibit list appears to relate

solely to the Assetwise Defense.” (Id.) As ResCap notes, PRMI’s list includes “seven news

articles on Assetwise and/or automated underwriting technology, scores of communications

regarding an irrelevant private-branded Assetwise, and at least two dozen emails discussing

Assetwise loans that are not in dispute.” (Id. (citing, e.g., DTX-058; DTX-071; DTX-206,

DTX-061 (not an at-issue PRMI loan); DTX-064–DTX-066 (“operationally everything [at

PRMI] is peachy,” “[u]nderwriting is pretty good”); DTX-082 (PRMI’s “files for the most

part are clean and in good shape”); DTX-090 (non-PRMI loan); DTX-178 (Homecomings

bid letter); DTX-223 (regarding correspondent lender Mortgagetree); DTX-303 (PRMI

underwriting for an at-issue loan).) Plaintiff seeks the exclusion of such evidence as irrelevant

and lacking in probative value. (Id.) Again, while the Court will permit some non-loan-

specific communications, much of the evidence that Plaintiff has identified above appears

insufficient, even cumulatively, to establish waiver or estoppel, and will be subject to

exclusion.

       In light of this guidance, the Court directs the parties to meet and confer within five

days of this ruling about the evidence that PRMI intends to use in support of its estoppel and

waiver defenses. To the extent that significant disputes remain, the Court will consider the

admissibility of PRMI’s evidence in the context of trial. The Court addresses Plaintiff’s

concerns regarding particular Assetwise witnesses in Section IV of this Order.

             4.   Homecomings Evidence on Breach and Causation

       Regarding evidence concerning RFC’s broker channel affiliate, Homecomings, as it

relates to breach and causation, the Court incorporates by reference its discussion of such

                                               34
evidence in the HLC MIL Order, 2018 WL 4863597, at *12. For the same reasons noted

there, and in light of the Court’s rulings on breach and but-for causation in this action, such

evidence is irrelevant under Rule 401, as it relates to breach and causation. See id.; PRMI SJ

Order, 2019 WL 7038234, at *36.

       At the hearing on this motion, counsel for Plaintiff clarified that it seeks to exclude

Homecomings evidence only as to breach and causation issues. PRMI’s primary objection

was that the blanket exclusion of all Homecomings evidence was overbroad. It noted that Dr.

Snow refers to Homecomings evidence in his damages analysis. Plaintiff has now confirmed

the limited scope of its motion. Consistent with the Court’s ruling in HLC, the Court grants

Plaintiff’s motion to exclude Homecomings evidence regarding breach and causation.

           5.     “Separate” Settlement for Additional Settling Trusts

       As a general matter, as to several bankruptcy-related issues, ResCap urges the Court

to admit the Bankruptcy Plan and the Bankruptcy Court’s rulings in connection with their

legal effect. (Pl.’s MIL No. 3 at 3 n.3.) The Court agrees. As the Court has previously

explained, the Chapter 11 Plan and the Bankruptcy Court’s rulings are admissible for their

legal effect (and as objective indicia of good faith), including findings as to the amount of the

Allowed Claims. See In re ResCap Liquidating Tr. Action, 399 F. Supp. 3d 804, 818 n.8 (D.

Minn. 2019) (“HLC JMOL Order”) (citing HLC MIL Order, 2018 WL 4863597, at *15). In

contrast, however, Judge Glenn’s factual findings that the Settlements were reasonable, for

example, is inadmissible as hearsay. HLC JMOL Order, 399 F. Supp. 3d at 818 n.8 (citing

HLC MIL Order, 2018 WL 4863597, at *15).



                                               35
       Although PRMI initially states that it does not intend to advance the argument that the

RMBS Trust Settlement included a separate $250 million Allowed Claim for the Additional

Settling Trusts, it argues that the Supplemental Term Sheet (in which the separate allocation

is noted) is “still relevant to allocating that allowed claim.” (Def.’s Opp’n to Pl.’s MIL No.

3 at 6–7.) Further, it asks the Court to “clarify” that the Daubert order does not preclude Dr.

McCrary from testifying about the opinions in his Supplemental Report as they relate to

allocation. (Id.) In addition, PRMI advises the Court to change its ruling if the Court

disagrees with PRMI, stating, “If the Court concludes that its summary-judgment order

completely precludes the opinions in Dr. McCrary’s supplemental report, its [sic] should

amend its Daubert opinion to deny Plaintiff’s motion as ‘moot,’ just as it denied as ‘moot’

the motions to exclude certain of Dr. Snow’s opinions in the first wave.” (Id. at 6–7 & n.2.)

       The Court reiterates its Daubert ruling: Dr. McCrary is precluded from testifying

about the opinions in his Supplemental Report. See PRMI Daubert Order, 2020 WL 209790,

at *29. As the Court explained in the summary judgment order, there is no need to “separately

allocate” for the Additional Settling Trusts because no such separate allocation was present

in the Chapter 11 Plan, nor in Judge Glenn’s Confirmation Order, or Findings of Fact. PRMI

SJ Order, 2019 WL 7038234, at *65–69.         Factually and legally, there is no relevance to

evidence concerning a separate allocation for the Additional Settling Trusts—whether the

evidence comes from the Supplemental Term Sheet, Dr. McCrary, or from the cross

examination of Plaintiff’s witnesses. The underlying “Additional Settling Trust Settlement”

was not the RMBS Trust Claim allowed by the Bankruptcy Court, for which ResCap seeks

indemnification in this lawsuit. Instead, the Bankruptcy Court allowed a single, unallocated

                                              36
claim to the RMBS Trusts. Id. at *69. Evidence concerning the Additional Settling Trust

Settlement is simply irrelevant, as it is inconsistent with the legal effect of the Chapter 11

Bankruptcy Plan and the Bankruptcy Court’s Confirmation Order and Findings of Fact.

       Moreover, as the Court noted in its ruling on the parties’ Daubert motions, Dr.

McCrary’s Supplemental Report was “submitted past the expert report deadline and without

leave of court.” PRMI Daubert Order, 2020 WL 209790, at *29. Despite years of litigation,

numerous experts, and overlapping issues and legal counsel with respect to the First Wave

and Second Wave of cases, the argument concerning the Additional Settling Trusts emerged

for the first time in Dr. McCrary’s belatedly produced Supplemental Report. Dr. McCrary

indicated that the Supplemental Report was served late because counsel did not inform him

of the information until after the deadline. (Alden Decl., Ex. S (McCrary Suppl. Rpt.) ¶ 4)

(emphasis added). Also, given the presence of the Supplemental Term Sheet in RFC’s

underlying bankruptcy proceedings, Dr. McCrary’s opinion on this issue was not based on

newly obtained evidence. Defendant provides no persuasive explanation for its late filing.

Although the Court did not expressly rule on the basis of PRMI’s failure to comply with Rule

26 in its Daubert order, it noted the failure, which provides additional support for the

exclusion of Dr. McCrary’s opinions in the Supplemental Report. His opinion on the

Additional Settling Trusts is both irrelevant and untimely. Accordingly, Plaintiff’s motion in

limine on this issue is granted.

       The Court also declines to accept PRMI’s suggestion to modify or amend its Daubert

order to state that Plaintiff’s motion to exclude Dr. McCrary’s Supplemental Report is denied

as moot, as opposed to granted, which is the current language in the order.

                                             37
           6.     Allocation of $96 Million to Servicing Claims

        Because PRMI does not intend to dispute that the RMBS Trust Settlement allocated

$96 million to servicing claims, Plaintiff’s motion is denied as moot on this issue.

           7.      The “Value” of the Allowed Claims is Different Than Their Face
                   Amount

        PRMI states that it does not intend to present evidence that the value of the Allowed

Claims is different than their face value, therefore, the Court denies this portion of Plaintiff’s

motion as moot.

           8.      RFC’s Creditors’ Claims Were Fully Satisfied in Bankruptcy

        Because PRMI does not intend to argue that RFC’s creditors’ claims were fully

satisfied in bankruptcy, this portion of Plaintiff’s motion is denied as moot.


           9.      Whether This Litigation Will Benefit RFC’s Creditors

       As noted, Plaintiff seeks to exclude evidence or argument that “this litigation will not

benefit RFC’s creditors because certain units either have traded or were distributed to GMAC’s

and ResCap’s creditors.” (Pl.’s MIL No. 3 at 4.) Because PRMI does not intend to advance

this argument, this portion of Plaintiff’s motion is denied as moot. The Court agrees that any

references to the beneficiaries of the instant litigation shall be consistent with the language

approved by the Court in Wave One. See HLC MIL Order, 2018 WL 4863597, at *3, 17.

           10.     Reasonableness and Good Faith of the Bankruptcy Settlements

        Because PRMI will not offer evidence concerning the reasonableness of the

Bankruptcy Settlements at trial, Plaintiff’s motion is denied as moot in part. However, PRMI

states, “for clarity,” that “certain bankruptcy documents remain relevant to the issues of

                                               38
allocation and causation.” (Def.’s Opp’n to Pl.’s MIL No. 3 at 8.) If these documents concern

claims against RFC affiliates, the Allowed Fee Claim, or any other bankruptcy documents

rendered irrelevant by the Court’s prior rulings, they are inadmissible. At the hearing on this

motion, the Court made clear that Defendant may not use allocation and causation to

effectively circumvent the Court’s summary judgment rulings.          Accordingly, Plaintiff’s

motion is granted in part as to any such documents.

           11.    Unproven Assertions of Alleged Misconduct

        Because PRMI states that it will not present evidence regarding the Monolines’ pre-

bankruptcy litigation, nor will it assert any unproven allegations of RFC’s alleged

misconduct, this motion is denied as moot.

           12.    Proofs of Claim are Admissible Only for Their Legal Effect or Effect
                  on the Listener; Annexes to Proofs of Claim are Admissible Only as
                  Evidence of the Claims that RFC Faced at the Time of the Settlements

       PRMI asserts that it only intends to present proofs of claim for their legal effect or

effect on the listener, and annexes only as evidence of the claims that RFC faced at the time

of the Settlements. Accordingly, this motion is denied as moot.

       To the extent PRMI has refused to meet and confer about the use of bankruptcy-related

exhibits, the Court orders the parties to meet and confer within five days of this Order.

           13.    Claims Against RFC Affiliates

       Since PRMI maintains that it will not seek to introduce proofs of claim against GMAC

Mortgage, ResCap, and other RFC affiliates, the Court denies this motion as moot.




                                              39
           14.    Non-Indemnifiable Claims that the Trusts and Monolines Asserted
                  Against RFC’s Parent, Ally

       As noted, Plaintiff moves to exclude any evidence or argument relating to the claims

of RFC’s creditors against Ally. PRMI observes that although the Court denied its summary

judgment motion in this regard, it did not affirmatively grant summary judgment to ResCap

on this issue. It therefore contends that “it remains a live issue whether Plaintiff should have

allocated some portion of the settlements to non-indemnifiable claims against Ally,” (Def.’s

Opp’n to Pl.’s MIL No. 3 at 9), and that the parties to the Bankruptcy Settlements used RFC

as a “conduit” to settle non-indemnifiable claims against Ally. The Court rejects Defendant’s

argument that the allocation of claims to Ally is at issue in this case.

       On summary judgment, the Court denied PRMI’s motion that ResCap’s RMBS Trust

allocation methodology failed because it failed to account for the value of non-indemnifiable

claims against Ally. PRMI SJ Order, 2019 WL 7038234, at *73. The Court quoted the

unambiguous language of the Chapter 11 Bankruptcy Plan: “The RMBS Trust Claims, which

the RMBS Trust portion of the Global Settlement resolved against RFC for $7.091 billion,

consist of claims against the ‘Debtors.’ ” Id. (citing Nesser Decl., Ex. 25 (Second Am. Ch.

11 Plan) at 59, § IV.C.2.a; id. at 30, § IA.267). In fact, PRMI acknowledged that Ally was

not in bankruptcy, id., and therefore was not a debtor. The Chapter 11 Plan—which, along

with the Bankruptcy Court’s Confirmation Order and Findings of Fact, are the operative

Bankruptcy documents underlying the current indemnification suit for the RMBS Trust

Settlement’s Allowed Claims—defined the “RMBS Trust Claims” as “all the claims,

including RMBS Cure Claims and RMBS R+W Claims of the RMBS Trusts against the


                                               40
Debtors which shall be Allowed under Article IV.C.2(a) of the Plan as non-subordinated

unsecured Claims.” (Nesser Decl., Ex. 25 (Second Am. Ch. 11 Plan at 54–55).) Ally, not a

debtor, was not included in that definition.7 Nor does the portion of the Chapter 11 Plan

describing its implementation include the RMBS Trusts as recipients of Ally’s contribution.8

(Id. (Second Am. Ch. 11 Plan § IV.A.a).)

       PRMI’s effort to rebut Plaintiff’s damages allocation based on claims against Ally,

appears to be in reliance on the opinion of the defendants’ excluded expert from Wave One,

George Triantis.9 See In re: ResCap Liquidating Tr. Litig., No. 14-cv-1716 (SRN/HB), 2018

WL 4489685, at *25–25 (D. Minn. Sept. 19, 2018) (“HLC Daubert Order”). The Court


7
       In contrast, the Chapter 11 Plan’s definition for “Private Securities Claims,” denotes
claims brought by securities claimants against Ally, RFC, and other affiliates, and states that
such claims are against the Debtors, “including the Debtors and Ally.” (Nesser Decl., Ex. 25
(Second Am. Ch. 11 Plan at 54–55).)
8
       In contrast, this portion of the Plan accounts for Ally’s contribution to the Private
Securities Claims Trust, however, consistent with the preceding footnote. (Nesser Decl.,
Ex. 25 (Second Am. Ch. 11 Plan § IV.A.a).)
9
       Specifically, as relevant here, Triantis opined:

       Under the Plan, Ally did not pay the RMBS trusts directly for the release of
       their claims against it. Rather, the consideration paid for that release came
       from the Ally contribution, which was paid to the Debtors’ estates and then
       distributed from the estates to the RMBS trusts on account of their allowed
       claims against Debtors. In this way, while the RMBS trusts technically
       received allowed claims only against the Debtors pursuant to the RMBS
       settlement, the consideration the trusts received for the release of their claims
       against Ally was in fact included in the recoveries the trusts received under
       that settlement. The amount of the RMBS trusts’ allowed claim against the
       Debtors may also have been affected by their agreement to the Third Party
       Release.

(Rand Decl., Ex. 45 (Triantis Rpt.) [Doc. No. 3385] ¶ 157.)
                                              41
precluded the entirety of his testimony, finding that Triantis was not qualified to offer it, as

he lacked any experience in RMBS litigation or settlement, and that his opinion was

speculative. Id.

       While PRMI concedes that Ally was not a bankruptcy debtor, it argues that such a

distinction places form over substance. Under its “conduit” theory, PRMI asserts that Ally

simply passed money through to RFC. But as Plaintiff notes, the Debtors had substantial

estate claims against Ally—notably, veil piercing and alter ego claims—which were assets

that the Debtors used in negotiating the Settlements. And, as Plaintiff observes, “that Ally

contributed to the bankruptcy estates that helped fund distributions on the Allowed Claims

does not mean that the Allowed Claims are on account of claims against Ally.” (Pl.’s Jan. 21,

2020 Letter at 2.) In the Court’s ruling on motions in limine in HLC, the Court precluded

“evidence or argument that the value of the Allowed Claims established by the [B]ankruptcy

Settlements is, or should be, different than their face amount as established by the

[B]ankruptcy Plan and Judge Glenn’s Findings of Fact.” HLC MIL Order, 2018 WL

4863597, at *2 (D. Minn. Oct. 8, 2018).

       In the PRMI summary judgment order, the Court found no disputed issue of fact that

Ally was not a debtor, and therefore there was no “failure” of Plaintiff’s methodology to

account for the value of claims against Ally. PRMI SJ Order, 2010 WL 7038234, at *73.

The fact that Ally was not a debtor is irrefutable. Nevertheless, PRMI maintains that

allocation for the Ally claim remains a live issue simply because the Court denied summary

judgment to PRMI on an issue for which ResCap did not seek summary judgment.



                                              42
       Granted, when issues of material fact remain in dispute, denying summary judgment

for one party does not amount to granting summary judgment for the other party. See, e.g.,

News Am. Mktg. In-Store Servs., LLC v. Floorgraphics, Inc., 576 F. App’x 111, 115 (3d Cir.

2014). However, where, as here, there is no disputed issue of fact, such that the Court rules

as a matter of law, the denial of summary judgment “effect[ively] terminate[s] any further

consideration” of PRMI’s allocation argument concerning Ally. See Helm Fin. Corp. v.

MNVA, Inc., 212 F.3d 1076 (8th Cir. 2000) (holding that denial of summary judgment as a

matter of law had the effect of terminating further consideration of UFTA and breach of

fiduciary duty claims in the district court); see also Acton v. City of Columbia, Mo., 436 F.3d

969 (8th Cir. 2006) (finding that denial of summary judgment to one party was, “in some and

substance,” a grant of summary judgment to the other party where the “district court made no

reference to any factual disputes that required resolution at trial in either of its summary

judgment denials.”). That is the effect of the Court’s summary judgment ruling here, as

evidence concerning Ally, a non-debtor in Bankruptcy Court, is irrelevant to Plaintiff’s

damages allocation. Plaintiff’s request to preclude any such evidence is granted.

           15.    Allowed Fee Claim

       As with evidence relating to non-indemnifiable claims against Ally, PRMI reasserts

its losing Allowed Fee Claim argument from summary judgment, arguing that such evidence

remains relevant to allocation because the Court merely denied PRMI’s summary judgment

motion on this issue, but did not affirmatively grant Plaintiff summary judgment. In the

summary judgment order, the Court held that “[t]he fact that the RMBS Trusts agreed to give

some of their recovery to attorneys for their investors has no bearing on RFC’s liability to the

                                              43
RMBS Trusts, nor on PRMI’s obligation to indemnify RFC for that liability.” PRMI SJ

Order, 2019 WL 7038234, at *74. PRMI points to no legal authority or factual disputes that

alter the Court’s summary judgment ruling. For the reasons noted in the discussion of the

Ally claims, and based on the same legal authority, evidence concerning the Allowed Fee

claim is simply not relevant, as a matter of law. ResCap’s motion is therefore granted as to

the Allowed Fee Claim evidence.

         For all of the foregoing reasons, ResCap’s Motion in Limine No. 3 is granted in part,

denied in part, denied as moot in part, and deferred in part.

   IV.        ISSUES RAISED IN PLAINTIFF’S JANUARY 21, 2020 LETTER

         A.        Evidence Regarding RFC’s Bankruptcy

              1.     Claims Against Ally and the Allowed Fee Claim

         Plaintiff asserts that PRMI has designated substantial deposition testimony regarding

claims against Ally, and Ally’s payment to RFC and its debtor affiliates in the bankruptcy.

(Pl.’s Jan. 21, 2020 Letter at 2 (citing, e.g., Hamzehpour Dep. at 243–46; Kruger Dep. at 94–

95, 106–09, 126–27, 138–39; Major Dep. at 80–81, 117–19, 127–30; Devine Dep. at 149–

51, 205–06).) Likewise, it states that PRMI has disclosed exhibits (DTX-573–DTX-574)

concerning the Allowed Fee Claim. (Id.)

         For the reasons noted earlier, the impact of claims brought against Ally and the effect

of the Allowed Fee Claim on the damages allocation here are simply not relevant and will not

be admitted.




                                               44
           2.        Evidence Possibly Related to Reasonableness

                a.      Ally Reserve Disclosures

       PRMI seeks to admit evidence of internal Ally documents and presentations regarding

Ally’s financial statements and reserve accounting, and related deposition testimony from

Ally’s corporate representative, Tim Devine. (See, e.g., DTX-422, DTX-428–DTX-429;

Devine Dep. at 44–50, 67–68, 71–73, 95–102.) This includes evidence concerning Ally’s

pre-bankruptcy disclosure of $0 to $4 billion in potential R&W litigation exposure. (See, e.g.,

Hamzehpour Dep. at 82–83, 89–90, 111–12; Devine Dep. at 104–05.) ResCap argues that

this evidence is not relevant in light of the Court’s prior rulings, and, even if it were relevant,

PRMI lacks a witness through whom these documents could be admitted. (Pl.’s Jan. 21, 2020

Letter at 3.)

       As the Court has explained, there is no triable issue of fact regarding Ally, and the

Court held on summary judgment that the Bankruptcy Settlements were reasonable as a

matter of law. Accordingly, this evidence is simply irrelevant to allocation and

reasonableness.      Moreover, as Plaintiff notes, there is no Ally employee to provide

foundation, nor does PRMI have an expert who can address these accounting-related

documents. This evidence is inadmissible.

                b.      Original RMBS Settlement and Financial Modeling

       PRMI seeks to admit evidence and testimony regarding the Original RMBS

Settlement, including financial modeling, (see, e.g., Hamzehpour Dep. at 243–46; Devine

Dep. at 71–73, 77–78, 164; DTX-431; DTX-434–DTX-437), and analyses and

communications concerning distributions that creditors might receive under various

                                                45
hypothetical settlements. (See, e.g., DTX-430, DTX-434–DTX-433; Devine Dep. at 127–

28.) Plaintiff argues that such evidence is irrelevant, as the Court held on summary judgment

that the Bankruptcy Settlements were reasonable as a matter of law. (Pl.’s Jan. 21, 2020 Letter

at 3.)

         The Court agrees with ResCap. As the Court has explained, see PRMI SJ Order, 2019

WL 7038234, at *63–69, ResCap seeks indemnification for the single, unallocated RMBS

Trust Settlement claim that the Bankruptcy Court allowed. As part of the Bankruptcy

Settlements, the Court found that the RMBS Trust Settlement was reasonable as a matter of

law. Id. at *17–23. This evidence, including distribution amounts, is not relevant here as to

either reasonableness or allocation, and is excluded.

                c.     Unsworn Expert Reports, Briefs, and Annexes to Proofs of Claim

         PRMI’s exhibit list includes unsworn expert reports, briefs, and annexes to proofs of

claim, some of which attach complaints. (See, e.g., DX-530, DX-531, DX-534, DX-541, DX-

570, DX-578.) Plaintiff seeks a ruling that such documents are excludable as hearsay if

offered for the truth of the matter asserted and asserts that many lack foundation. (Pl.’s Jan.

21, 2020 Letter at 3.) For instance, ResCap notes that Dr. Cornell admits to “parroting” his

lawyer’s information about legal defenses. (Id. (citing Cornell Dep. at 142; see also id. at 71–

72, 125, 131–33).)

         At the hearing on this motion, PRMI’s counsel responded that such documents will be

offered “not to prove the truth of the matter asserted,” but to show the “type of information

available” to a reasonable person in RFC’s position at the time of the Settlement, i.e., to show

the effect on the listener.     PRMI’s counsel further argued that ResCap’s motion is

                                              46
“speculative, general, and nonspecific” and in fact, encompasses exhibits on ResCap’s own

exhibit list, such as Mr. Sillman’s expert report which qualifies as an “unsworn brief” filed in

the underlying bankruptcy proceedings. In response to PRMI’s characterization of the

“speculative” and “general” nature of the motion, ResCap’s counsel asserted that PRMI

refused to meet and confer with ResCap in good faith about objections to specific bankruptcy-

related documents and designations.

         The Court orders the parties to meet and confer, in good faith, within five days of this

Order about any objections to the introduction of specific documents in the bankruptcy record.

The Court will address any remaining objections at trial and therefore defers ruling on this

issue.

         B.     Assetwise-Related Witnesses

         The Court has provided guidance, supra, Section III, regarding the scope of the

evidence it finds relevant to PRMI’s Assetwise defense. (Pl.’s Jan. 21, 2020 Letter at 3 &

Ex. A.) It therefore confines its discussion here to Plaintiff’s request to exclude certain

witnesses whom PRMI intends to call in support of its Assetwise defense.

         PRMI intends to call at least two former RFC employees to testify regarding

Assetwise: Brenda Evans and Sharon Maki. Plaintiff moves for their exclusion. (See Pl.’s

Jan. 21, 2020 Letter at 5.) The Court grants its request as to Ms. Evans and denies its request

as to Ms. Maki.

         As Plaintiff notes, when Ms. Evans was deposed, she could not recall any of the

repurchase correspondence between RFC and PRMI. (Id.) Moreover, PRMI has indicated

that it hoped to establish through her testimony that in the limited instances in which RFC

                                               47
demanded repurchase, the breaches were not issues that Assetwise had cleared. (Id.) PRMI

argues that Evans will provide corroborative evidence in support of its estoppel and waiver

defenses. But RFC had the right to demand repurchase or not, as the Court has found, and

the lack of evidence of repurchase demands carries no import. As Plaintiff’s counsel stated at

the hearing, “the absence of evidence is not evidence of absence.” The implication that PRMI

seeks to elicit from Ms. Evans’ testimony is also utterly speculative.

        Moreover, (1) Ms. Evans did not remember working with PRMI, (Evans Dep. at 22);

(2) she authored only nine of the 26 RFC-PRMI repurchase letters on Defendant’s exhibit list,

has no memory of them, and cannot lay foundation for the rest, (id. at 69, 74, 80, 98, 120–21;

DX-169; DX-204); (3) the letters do not reference Assetwise; (4) she does not remember the

specifics of Assetwise, nor its requirements, (Evans Dep. at 52); and (5) she lacks knowledge

of the ARMS database that PRMI apparently wishes to use on these issues. (Id. at 32–34; 54;

58–59; 63.) Thus, she lacks the necessary knowledge and foundation to present probative

testimony. Plaintiff’s request to exclude Ms. Evans’ testimony is granted on this basis as

well.

        PRMI also proposes to call Sharon Maki, a former RFC underwriter, to testify in

support of its Assetwise defense. Plaintiff seeks to exclude her testimony, arguing that it is

irrelevant, a waste of time, and inconvenient for a third party. (Pl.’s Jan. 21, 2020 Letter at

5.) As Plaintiff notes, Ms. Maki testified that she has no knowledge of, or involvement in,

any written or verbal waiver of the Client Guide R&Ws as to Assetwise loans, nor did she

have the authority to grant such waivers. (Id. (citing Maki Dep. at 229–233, 239).)



                                              48
       Defendant argues that Ms. Maki was “on the ground communicating with PRMI about

Assetwise direct approvals.” Defendant contends that she will testify that if there was a

question about whether an Assetwise-underwritten loan was to follow the Client Guide’s

program criteria guidelines or the streamlined Assetwise requirements, it was to follow the

Assetwise requirements.

       Ms. Maki may be able to provide general information about the daily workings of

Assetwise, which she describes as “just a tool to get to investment quality loans [in] a little

sooner fashion.” (Maki Dep. at 230.) On the ultimate question of estoppel and waiver,

however, she testified that she was unaware of anyone, including herself, ever expressing in

words or substance, the notion that (1) Assetwise somehow superseded a client contract as

between RFC and PRMI, (2) Assetwise superseded the Client Guide, and (3) the use of

Assetwise waived RFC’s rights under the Client Guide. (Id. at 230–31.) Moreover, she

testified that she never waived any of RFC’s rights or PRMI’s obligations with respect to the

purchase of loans from PRMI, nor was she aware of anyone else waiving RFC’s rights or

PRMI’s obligations. (Id. at 231–32.) Ms. Maki could remember no one ever expressing, in

words or substance, in writing or orally, the idea that RFC had waived any of its rights or

PRMI’s obligations with respect to PRMI’s loans. (Id. at 232.)

       The Court finds that Ms. Maki’s testimony is of limited relevance, given her prior

testimony going to the ultimate questions of estoppel and waiver. Nevertheless, the Court

will permit her testimony.




                                              49
       C.      Disputed Countrywide Loan

       Among the at-issue loans in this case is a single loan that was underwritten to

Countrywide’s underwriting guidelines. This loan accounts for approximately $30,000 of

Plaintiff’s approximately $5.5 million damages claim. (Pl.’s Jan. 21, 2020 Letter at 6.) In

support of its estoppel/waiver defense with respect to this loan, PRMI intends to offer

testimony from its former President, David Zitting, and from one of its employees, James

Crawford. (Id.)

       ResCap seeks to strike Mr. Crawford from PRMI’s witness list on the following

grounds: (1) the sole subject on which Mr. Crawford will testify is the Countrywide loan; (2)

he will not testify regarding an explicit waiver or estoppel as to the Countrywide loan made

by someone in authority at RFC, but will testify regarding his “common sense” understanding

about the R&Ws on the Countrywide loan; (3) because Mr. Crawford has never been deposed,

PRMI proposed that his deposition take place in Salt Lake City, which would likely generate

more attorneys’ fees and costs than the Countrywide loan is worth; (4) PRMI stated that Mr.

Crawford’s testimony could be relevant to some other, unidentified issues; and (5) PRMI

stated that it would persist in its position unless Plaintiff agreed to drop its claim on the loan

entirely. (Id.at 6.) Plaintiff asserts that PRMI “is not entitled to engage in waste, to pursue

testimony for improper reasons, or to manipulate the judicial process so as to make it

practically impossible for Plaintiff to obtain relief in an economically feasible manner.” (Id.)

       PRMI contends that Mr. Crawford will also testify about Assetwise, although Plaintiff

asserts that PRMI has not indicated that Mr. Crawford’s testimony concerns a specific loan.



                                               50
       Finally, Plaintiff notes that PRMI’s exhibit list contains no evidence of an express

waiver or estoppel, and that some documents, like DX-207, which contains a generic

discussion of RFC-Countrywide competition, should be excluded. (Pl.’s Jan. 21, 2020 Letter

at 6 n.2.)

       Consistent with the guidance provided earlier regarding Assetwise, Mr. Crawford may

testify about date, time, and place-specific communications between RFC and PRMI

regarding the R&Ws on the Countrywide loan and Assetwise-approved loans. He may not

testify about his generic, “common sense” understanding. PRMI may submit evidence of

communications between RFC and PRMI concerning the credit- and quality-related

requirements applicable to the Countrywide loan. Documents containing general discussions

of competition between RFC and Countrywide are irrelevant and will be excluded. Any

deposition of Mr. Crawford will occur in Minneapolis or Saint Paul, either before or during

trial, and the parties shall meet and confer within five days of this ruling to discuss the place,

time, and duration of the deposition.

       On a related note, there is a dispute over a different witness, Mr. Russell, who was

disclosed by ResCap as a possible rebuttal witness. He has not been deposed. At the pretrial

hearing, ResCap informed the Court that it does not intend to call Mr. Russell, but disclosed

him in order to preserve its right to call him should the need arise. If ResCap determines that

it might call Mr. Russell, even on rebuttal, it must notify PRMI of its determination promptly.

Just like Mr. Crawford, any deposition of Mr. Russell (which would likely be during trial)

will be held in Minneapolis or Saint Paul, with the exact time and date to be determined after

the parties meet and confer.

                                               51
       D.     RFC Investor Repurchase Activity

       As Plaintiff notes, PRMI intends to call two former RFC employees who worked in

its investor repurchase group, Dorian Whealdon and Megan Gallagher, to provide testimony

concerning the meaning of the Trust Reps and fraud disclaimer. (Pl.’s Jan. 21, 2020 Letter at

6.) It also seeks to introduce exhibits through them. (Id.)

       ResCap correctly observes that this Court has twice found that Ms. Whealdon’s

testimony is of tangential relevance, at best. In HLC, the Court barred her trial testimony

because HLC failed to connect Ms. Whealdon to its “sole cause” defense theory or to the

reasonableness of RFC’s Bankruptcy Settlement. (See Oct. 22, 2018 Order [Doc. No. 4641]

at 9, 13–18; HLC Trial Tr. at 1297–1300.) And here, PRMI has attempted to depose Ms.

Whealdon for her purported “contemporaneous understanding of the various trust level

representations and warranties.” (See Def.’s Feb. 19, 2019 Letter [Doc. No. 5020] at 2.) The

Court previously precluded Ms. Whealdon’s deposition, observing that her experience was

not particularly relevant to the specific issues on which PRMI desired to depose her, and that

her mobility was quite restricted. (March 8, 2019 Order [Doc. No. 5036] at 1–2.)

       At the hearing on the present motion, defense counsel conceded that Ms. Whealdon

was not directly involved in the repurchase correspondence at the client level with PRMI.

Nonetheless, PRMI’s counsel argued that Ms. Whealdon’s testimony is relevant because she

corroborated several other witnesses testifying that “if Assetwise [Direct] approved a loan, []

RFC would purchase the loan as long as the information that was input was correct.” PRMI’s

counsel argued that she further testified that if Assetwise approved a specific characteristic,

then RFC personnel assumed that characteristic was “acceptable.” And at deposition in Wave

                                              52
One, PRMI’s counsel asserted that Ms. Whealdon testified that the Assetwise approval

“would replace the guideline criteria.” Accordingly, PRMI’s counsel concluded that Ms.

Whealdon’s testimony provides “context” and “corroboration” of “RFC’s understanding”

that this is how PRMI should similarly approach Assetwise.

       First, on the general subject for which PRMI initially identified Whealdon’s testimony

as relevant—her contemporaneous knowledge of trust-level R&Ws—during her time with

investor repurchase, Ms. Whealdon worked almost exclusively with MBIA repurchase

demands, and her primary criteria for determining RFC’s response was to evaluate the loan’s

compliance with the Client Guide. (See Whealdon Dep. at 79.) PRMI has included over 75

repurchase demands from FGIC to RFC on its exhibit list, none of which Whealdon

responded to, nor does she possess any personal knowledge of the letters or RFC’s responses.

(Pl.’s Jan. 21, 2020 Letter at 7 n.3.) None of the six investor repurchase letters from Whealdon

to MBIA on PRMI’s exhibit list relate to either PRMI loans or any disputed Trust Rep. (See,

e.g., DX-327.) Ms. Whealdon’s knowledge of the disputed Trust Reps is very limited.

       Second, her ability to provide relevant Assetwise testimony, for which the Court has

provided guidance, supra, Section III, is even more limited. Given her limited involvement

with PRMI loans, she lacks sufficient information concerning communications between RFC

and PRMI, whether loan-specific or general, concerning Assetwise.

       Accordingly, because the Court finds Ms. Whealdon’s testimony only tangentially

relevant to the purposes for which PRMI seeks to elicit testimony, and because of her

significant mobility problems, the Court grants Plaintiff’s request to exclude her testimony.



                                              53
       Former RFC employee Megan Gallagher worked with Ms. Whealdon in investor

repurchase at RFC. (Gallagher Dep. at 21, 35.) Ms. Gallagher worked at RFC during the

relevant time period and was directly involved in responding to repurchase requests. (Id.) At

the hearing on this motion, PRMI’s counsel argued that Ms. Gallagher’s testimony is relevant

to “issues regarding RFC’s investor repurchases practices.” Specifically, PRMI’s counsel

argued that her testimony rebuts the testimony of certain ResCap witnesses, like Ms. Farley

and Mr. Butler, who have generally opined that “RFC understood its fraud disclaimer [to be]

of little value and not a silver bullet against repurchase claims predicated on fraud or

misrepresentation.” Ms. Gallagher, on the other hand, will allegedly testify at trial that RFC

was “acutely focused” on its fraud disclaimer in responding to incoming repurchase

requests. As support, PRMI’s counsel asserted that it intends to introduce exhibits through

Ms. Gallagher that reflect her “direct involvement in discussions” and “personal knowledge”

regarding RFC’s fraud disclaimer. These exhibits were not previously raised in Ms.

Gallagher’s Wave One deposition.

       Based on the Court’s review of the exhibits, the Court concludes that Ms. Gallagher

lacks the necessary knowledge about the fraud disclaimer and/or the lack of a no-fraud

representation in RFC securitizations. (See Pl.’s Jan. 21, 2020 Letter at 7.) As Plaintiff notes,

DX-414 and DX-415 simply show that Ms. Gallagher intended to seek legal advice about

repurchase demands, and DX-413 and DX-416 contain her speculation about the meaning of

certain contractual provisions. The Court agrees that such internal speculation is irrelevant,

and Ms. Gallagher lacks the necessary knowledge to testify about the fraud disclaimer. (See,

e.g., DX-416 (Email from M. Gallagher stating “all [her] hours watching Law and Order are

                                               54
not paying off” when speculating about the meaning of contractual provisions). Additionally,

when deposed, Ms. Gallagher specifically testified that she had no knowledge regarding the

Trust Reps, which was “outside the scope” of her position. (Gallagher Dep. at 44–

45.) Accordingly, Ms. Gallagher has no direct personal knowledge about the relevant issues

in this case, and Plaintiff’s request to exclude her testimony is granted.

        E.    Damages Calculations

        Plaintiff states that the parties have met and conferred to develop a means of

determining a damages award in the event that the Court finds PRMI liable to a lesser degree

than contemplated by Plaintiff’s expert, such as if the Court eliminates the Assetwise-

approved loans or Countrywide loan from any damages award. (Pl.’s Jan. 21, 2020 Letter at

7–8.)    Plaintiff proposes that Dr. Snow will present his Allocated Breaching Loss

methodology at trial, along with the output of his methodology, on the basis of inputs from

Plaintiff’s underwriting expert. (Id. at 8.) If the Court requests a calculation using different

assumptions, Plaintiff seeks permission for Dr. Snow to provide such a report in writing, using

his already-disclosed model with different inputs. (Id.) PRMI would then be permitted to

offer a written response. (Id.)

        While PRMI disagrees with this proposal, it has offered no other alternative or

identified any prejudice from the proposal. (Id.) The Court understands that the parties are

meeting and conferring on this issue, and if they are unable to reach agreement, they shall

submit their positions to the Court in writing within four business days.




                                               55
        F.     Deposition Designations

        The question of deposition designations was raised in ResCap’s January 21, 2020

Letter. (See Pl.’s Jan. 21, 2020 Letter at 8.) Specifically, ResCap noted that the parties had

collectively designated 15 hours of deposition testimony and, contrary to PRMI’s request that

all 15 hours be played in open court, requested that the Court review the designated testimony

in camera. (Id.)

        At the pretrial hearing, the Court ruled on this issue, stating that there would be a

presumption against playing deposition testimony at trial, subject to a finding of “good cause”

for playing it live to the Court.   The Court accepted ResCap’s in camera proposal, and

ordered the parties to first exchange designations, meaningfully meet and confer, and resolve

as many issues as possible. Anything unresolved will then be submitted to the Court so it can

rule on the matter. Following the Court’s ruling on unresolved designations, the parties will

edit the videos to accommodate the Court’s ruling, and provide the Court with a copy of the

resulting transcript.

   V.        ADDITIONAL ADMINISTRATIVE ISSUES

        Finally, the Court addressed several administrative matters at the pretrial hearing.

        A.     Disclosure of Exhibits; Effect of Rulings

        Regarding the presentation of contested exhibits to the Court, in order to avoid

presenting the Court with thousands of pages of documents on which the Court must rule

within 48 hours, the parties shall meaningfully meet and confer regarding their objections.

To that end, at the pretrial hearing, the court directed the parties to meet and confer now

about every exhibit that they intend to disclose. Counsel for PRMI suggested that the

                                              56
parties utilize a 72–hour disclosure rule, which they should likewise discuss. The Court

also noted at the pretrial hearing that the record on any issue the Court ruled on in its

summary judgment or Daubert orders is complete. (Id.) Neither party may supplement

the record on those motions at trial. (Id.)

       B.     Trial Schedule

       Trial schedule was also discussed at the pretrial hearing, and per that discussion, is

as follows:

       Week One (Feb. 10–14, 2020):
       Mon., Feb. 10    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Tue., Feb. 11    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Wed., Feb. 12    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Thur., Feb. 13   —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Fri., Feb. 14    —— 8:30 a.m. to 11:15 a.m. trial

       Week Two (Feb. 18–21, 2020):
       Tue., Feb. 18    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Wed., Feb. 19    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Thur., Feb. 20   —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Fri., Feb. 21    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial

       Week Three (February 24–28, 2020) - No trial

       Week Four (March 3–4, 2020):
       Tue., Mar. 3    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial
       Wed., Mar. 4    —— 8:30 a.m. meeting; 9:00 a.m. to 5:00 p.m. trial


       The Court ruled at the hearing that each party would have one hour for opening

statements. Moreover, the Court agreed to the parties’ use of the designation “PTX” for

plaintiff exhibits, and “DTX” for defense exhibits.




                                              57
       C.     Breach of Contract Claim

       In PRMI’s summary judgment motion, it urged the Court to dismiss Plaintiff’s breach

of contract claim as a matter of law. In response, ResCap argued that it was premature to

dismiss the claim, but acknowledged that Plaintiff withdrew its contract claim in Wave One

before the HLC trial. Previously, the Court had directed Plaintiff to update the Court, by the

time of the pretrial hearing, as to whether it consents to the dismissal of its contract claim

here. At the pretrial hearing, ResCap’s counsel informed the Court that the parties were

attempting to negotiate a stipulation “with the same terms” as the stipulation entered in HLC.

(See [Doc. No. 4513].) That is, ResCap would withdraw its contract claim against PRMI

“without prejudice to reassertion” if there is a reversal on appeal or reconsideration of one or

both of the following issues decided by this Court in Wave One: (i) statute of limitations for

loans sold before May 14, 2006, or (ii) Plaintiff’s Breaching Loss Approach. Alternatively,

ResCap seeks an order voluntarily dismissing this claim without prejudice.

       Rejecting the HLC stipulation, PRMI continues to seek summary judgment for this

claim. PRMI takes the position that ResCap is “collaterally estopped” from challenging both

Wave One issues above because (1) a final judgment was entered in HLC and (2) ResCap did

not raise both Wave One issues in this case. At the hearing, PRMI argued that it has not had

a chance to respond to Plaintiff’s Breaching Loss Approach in this action. Thus, PRMI asserts

that ResCap should not be allowed to “revive” this theory of damages here.

       At the pretrial hearing, the Court directed ResCap to respond to PRMI’s arguments in

writing. ResCap shall respond to PRMI’s arguments within five days of this order. ResCap

should address whether it seeks voluntary dismissal under Fed. R. Civ. P. 41(a) or leave to

                                              58
amend its complaint under Fed. R. Civ. P. 15(a)(2). PRMI may submit a response to

ResCap’s arguments by the start of trial.

   VI.      ORDER

         Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

   1. ResCap’s Motion in Limine No. 1 [Doc. No. 5364], to exclude certain arguments and

         evidence as cumulative, is GRANTED in part and DENIED in part.

   2. ResCap’s Motion in Limine No. 2 [Doc. No. 5366], to permit testimony by Plaintiff’s

         corporate designee, is DEFERRED.

   3. ResCap’s Motion in Limine No. 3 [Doc. No. 5367], regarding previously decided

         issues, is GRANTED in part, DENIED in part, DENIED AS MOOT in part, and

         DEFERRED in part.

   4. The issues raised in Plaintiff’s January 21, 2020 Letter [Doc. No. 5380] are

         ADDRESSED AS SET FORTH HEREIN.


Dated: January 31, 2020                          s/Susan Richard Nelson____________
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                            59
